UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-5340 Name of Registrant: Vanguard New Jersey Tax-Free Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrants telephone number, including area code: (610) 669-1000 Date of fiscal year end: November 30 Date of reporting period: December 1, 2009  May 31, 2010 Item 1: Reports to Shareholders Vanguard New Jersey Tax-Exempt Funds Semiannual Report May 31, 2010 Vanguard New Jersey Tax-Exempt Money Market Fund Vanguard New Jersey Long-Term Tax-Exempt Fund > Amid ongoing state and local budget woes, municipal bonds posted solid returns in the first half of the fiscal year, while money market returns hovered near zero. > Vanguard New Jersey Tax-Exempt Money Market Fund returned 0.05% for the six months ended May 31, 2010, slightly ahead of the average return of its state peer group. > Vanguard New Jersey Long-Term Tax-Exempt Fund returned almost 3% for the period, trailing the returns of its comparative standards. Contents Your Funds Total Returns. 1 Chairmans Letter. 2 Advisors Report. 8 New Jersey Tax-Exempt Money Market Fund. 12 New Jersey Long-Term Tax-Exempt Fund. 25 About Your Funds Expenses. 46 Trustees Approve Advisory Arrangement. 48 Glossary. 49 Please note: The opinions expressed in this report are just thatinformed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. Cover photograph: Veronica Coia. Your Funds Total Returns Six Months Ended May 31, 2010 Taxable- SEC Equivalent Income Capital Total Yields Yields Returns Returns Returns Vanguard New Jersey Tax-Exempt Money Market Fund 0.13% 0.22% 0.05% 0.00% 0.05% New Jersey Tax-Exempt Money Market Funds Average 0.01 New Jersey Tax-Exempt Money Market Funds Average: Derived from data provided by Lipper Inc. Vanguard New Jersey Long-Term Tax-Exempt Fund Investor Shares 3.27% 5.64% 2.09% 0.86% 2.95% Admiral Shares 3.35 5.77 2.13 0.86 2.99 Barclays Capital 10 Year Municipal Bond Index 3.46 New Jersey Municipal Debt Funds Average 4.14 New Jersey Municipal Debt Funds Average: Derived from data provided by Lipper Inc. 7-day SEC yield for the New Jersey Tax-Exempt Money Market Fund; 30-day SEC yield for the New Jersey Long-Term Tax-Exempt Fund. The calculation of taxable-equivalent yield assumes a typical itemized tax return and is based on the maximum federal tax rate of 35% and the maximum income tax rate for the state. Local taxes were not considered. Please see the prospectus for a detailed explanation of the calculation. Admiral Shares are a lower-cost class of shares available to many longtime shareholders and to those with significant investments in the fund. Your Funds Performance at a Glance November 30, 2009 , Through May 31, 2010 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard New Jersey Tax-Exempt Money Market Fund $1.00 $1.00 $0.001 $0.000 Vanguard New Jersey Long-Term Tax-Exempt Fund Investor Shares $11.64 $11.74 $0.239 $0.000 Admiral Shares 11.64 11.74 0.244 0.000 1 Chairmans Letter De ar Sh ar eho ld e r : Mun ici pa l bo nd s p e r fo rm e d w ell i n the si x m o n ths e nd e d May 31 , eve n a s se r io u s b udg et sho r tf a lls a t the st a te and loc a l levels co n ti nu e d to t ak e ce n te r st ag e na tio nw i d e. Vanguard N e w J e r se y L o ng
